MEMORANDUM**
Appellant appeals the district court’s denial of his petition for a writ of habeas corpus. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm.
Appellant sought habeas relief on three grounds. First, appellant argued that an in-court identification by a prosecution witness violated his due process rights. Second, he asserted that he was twice punished for the same course of criminal conduct, in violation of the Double Jeopardy Clause. Third, he argued that his conviction violated due process because there was insufficient evidence to support it. The district court denied appellant’s petition because none of these issues was fairly presented to both the Washington Court of Appeals and the Washington Supreme Court. We review a district court’s denial of a habeas petition de novo. See United States v. Alvarado, 252 F.3d 1066, 1068 (9th Cir.2001).
“The law of this circuit is plainly that a federal claim has not been exhausted in state court unless the petitioner both raised the claim in state court and explicitly indicated then that the claim was a federal one — regardless of whether the petitioner was proceeding pro se.” Lyons v. Crawford, 232 F.3d 666, 669 (9th Cir.2000), as amended by 247 F.3d 904 (2001). Our review of the record confirms the district court’s determination that none of the ar*818guments raised in appellant’s habeas petition was properly exhausted at all levels of the state’s established appellate review process. As such, the district court properly denied the petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.'